UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6582



In Re:   SHONE EDWARD WILKES,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-31-8)


Submitted:   July 24, 2003                   Decided:   July 30, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shone Edward Wilkes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Shone Edward Wilkes petitions for a writ of mandamus, alleging

the district court has unduly delayed in acting, because it has not

ordered the Government to respond to his 28 U.S.C. § 2255 (2000)

motion.    He seeks an order from this court directing the district

court to order the Government to respond.        Our review of the record

reveals that the district court has dismissed Wilkes’ § 2255

motion. Accordingly, we deny Wilkes’ mandamus petition as moot but

grant his motion to proceed in forma pauperis.           We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          PETITION DENIED




                                     2